                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

ADAMS & BOYLE, P.C.,                                  )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )       Docket No. 3:15-cv-0705
                                                      )       Judge Friedman / Frensley
HERBERT H. SLATERY III, et al.,                       )
                                                      )
        Defendants.                                   )


                                     NOTICE OF APPEAL


        Defendants Governor Bill Lee; Herbert H. Slatery III; Lisa Piercey, M.D.; W. Reeves

Johnson, Jr., M.D.; Glenn R. Funk; Amy Weirich; Barry Staubus; Charme Allen; and Rene

Saunders, M.D., in their official capacities, hereby give notice of their appeal to the United States

Court of Appeals for the Sixth Circuit from the district court’s April 17, 2020 Order granting a

preliminary injunction. (See D.E. 244.)


                                              Respectfully submitted,

                                              HERBERT H. SLATERY III
                                              Attorney General and Reporter

                                              /s/ Alexander S. Rieger
                                              ALEXANDER S. RIEGER (BPR# 029362)
                                              STEVEN A. HART (BPR # 07050)
                                              MATTHEW D. CLOUTIER (BPR # 036710)
                                              Office of Tennessee Attorney General
                                              P. O. Box 20207
                                              Nashville, Tennessee 37202
                                              (615) 741-2408
                                              alex.rieger@ag.tn.gov
                                              steve.hart@ag.tn.gov
                                              matt.cloutier@ag.tn.gov


                                                 1

     Case 3:15-cv-00705 Document 245 Filed 04/17/20 Page 1 of 2 PageID #: 6149
                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing Notice has been served on the
following counsel of record through the Electronic Filing System on this 17th day of April, 2020:

      Scott P. Tift                                         Thomas C. Jessee
      David W. Garrison                                     Jessee & Jessee
      Barrett Johnston Martin & Garrison, LLC,              P.O. Box 997
      Bank of America Plaza,                                Johnson City, TN 37605
      414 Union Street, Suite 900                           jjlaw@jesseeandjessee.com
      Nashville, TN 37219
      stift@barrettjohnson.com
      dgarrison@barrettjohnson.com

      Autumn Katz                                           Maithreyi Ratakonda
      Hailey Flynn                                          Melissa Cohen
      Michelle Moriarty                                     Planned Parenthood Federation of
      Marc Hearron                                          America
      Genevieve Scott                                       123 William St., 9th Floor
      Center for Reproductive Rights                        New York, NY 10038
      199 Water Street, 22nd Floor                          mai.ratakonda@ppfa.org
      New York, NY 10038                                    Melissa.cohen@ppfa.org
      akatz@reprorights.org
      hflynn@reprorights.org
      mmoriarty@reprorights.org
      gscott@reprorights.org

      Michael J. Dell                                       Thomas H. Castelli
      Jason M. Moff                                         American Civil Liberties Union
      Irene Weintraub                                       PO Box 120160
      Timur Tusiray                                         Nashville, TN 37212
      Kramer Levin Naftalis & Frankel LLP                   tcastelli@aclu-tn.org
      1177 Avenue of the Americas
      New York, NY 10036
      mdell@kramerlevin.com
      jmoff@kramerlevin.com
      iweintraub@kramerlevin.com
      ttusiray@kramerlevin.com

      Julia Kaye
      American Civil Liberties Union Foundation
      125 Broad St. Floor 18
      New York, NY 10004
      jkaye@aclu.org
                                                    /s/Alexander S. Rieger
                                                    ALEXANDER S. RIEGER

                                                2

 Case 3:15-cv-00705 Document 245 Filed 04/17/20 Page 2 of 2 PageID #: 6150
